DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 2/10/2021 for application number 17/172,812. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 2/10/2021 are acceptable for examination proceedings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,751. Although the claims at issue are not identical, they are not patentably distinct from each other they are simple changes of a statutory category. Claim 1 of patent 10,942,751 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 2-6 are covered by claims 1-7 of patent 10,942,751 and are therefore rejected accordingly. The other independent claims 7 and 14 of the instant application and their corresponding dependent claims are rejected under the same rationale and are covered by claims 7-13 and 14-20 of patent 10,942,751 respectively. Comparisons of the claims are shown in the following table.

Instant Application 17/172,812
USPAT 10,942,751
1. A boot option system, comprising: a plurality of server devices, wherein each of the plurality of server devices is configured to: create, prior to provisioning an operating system on that server device, a device placeholder boot option that includes a device path terminating at a server subsystem in that server device; move, prior to provisioning the operating system on that server device and during a first boot of that server device, the device placeholder boot option to a desired location within a boot sequence for that server device; provide, during a second boot of that server device that is subsequent to the first boot, the operating system on that server device; and replace, at the desired location within the boot sequence for that server device, the device placeholder boot option with an operating system boot option that was provided on that server device in response to the provisioning of the operating system on that server device.
1. A boot option system, comprising: a pre-boot execution environment system; and a server device that is coupled to the pre-boot execution environment system through a network, wherein the server device is configured to: create, prior to installation of an operating system on the server device, a device placeholder boot option that includes a device path terminating at a storage controller in the server device; move, prior to installation of the operating system on the server device and during a first boot of the server device and based on first boot instructions received through the network from the pre-boot execution environment system, the device placeholder boot option to a desired location within a boot sequence for the server device; provide, during a second boot of the server device that is subsequent to the first boot and based on second boot instructions received through the network from the pre-boot execution environment system, the operating system on the server device; and replace, at the desired location within the boot sequence for the server device, the device placeholder boot option with an operating system boot 

2. The system of claim 1, wherein the server device is configured to: determine that the device placeholder boot option for the server device is enabled, wherein the device placeholder boot option is created in response to determining that the device placeholder boot option is enabled for the server device.
3. The system of claim 1, wherein the operating system is provided on each of the plurality of server devices using an operating system copying process, and wherein the operating system boot option is copied to each of the plurality of server devices as part of the operating system copying process.
3. The system of claim 1, wherein the operating system is provided on the server device using an operating system copying process, and wherein the operating system boot option is copied to the server device as part of the operating system copying process.
4. The system of claim 1, wherein the operating system is provided on each of the plurality of server devices using an operating system installation process, and wherein the operating system boot option is created on each of the plurality of server devices as part of the operating system installation process.
4. The system of claim 1, wherein the operating system is provided on the server device using an operating system installation process, and wherein the operating system boot option is created on the server device as part of the operating system installation process.
5. The system of claim 1, wherein the device placeholder boot option is created before a virtual disk has been provided on each of the plurality of server devices.
5. The system of claim 1, wherein the storage controller is coupled to a storage subsystem in the server device, and wherein the device placeholder boot option is created before a virtual disk has been provided in the storage subsystem.
6. The system of claim 1, wherein the device placeholder boot option is created before a boot loader file has been provided on each of the plurality of server devices.
6. The system of claim 1, wherein the device placeholder boot option is created before a boot loader file has been provided on the server device.
7. An Information Handling System (IHS), comprising: a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a Universally Extensible Firmware Interface (UEFI) engine that is configured to: create, prior to provisioning of an operating system on the IHS, a device placeholder boot option that includes a device path terminating at an IHS subsystem; move, prior to provisioning of the operating system on the IHS and during a first boot, the device placeholder boot option to a desired location within a boot sequence; provide, during a second boot that is subsequent to the first boot, an operating system on the IHS; and replace, at the desired location within the boot sequence, the device placeholder boot option with an operating system boot option that was provided on the IHS in response to the provisioning of the operating system on the IHS. 

processing system that is coupled to the storage controller; and a memory system that is coupled to the processing system and that includes instructions that, when create, prior to installation of an operating system on a storage system that is coupled to the storage controller, a device placeholder boot option that includes a device path terminating at the storage controller; move, prior to installation of the operating system on a storage system and during a first boot and based on first boot instructions, the device placeholder boot option to a desired location within a boot sequence; provide, during a second boot that is subsequent to the first boot and based on second boot instructions, the operating system on the storage system; and replace, at the desired location within the boot sequence, the device placeholder boot option with an operating system boot option that was provided on the storage system in response to the provisioning of the operating system.

8. The IHS of claim 7, wherein the UEFI engine is configured to: determine that the device placeholder boot option is enabled, wherein the device placeholder boot option is created in response to determining that the device placeholder boot option is enabled.
9. The IHS of claim 7, wherein the operating system is provided using an operating system copying process, and wherein the operating system boot option is copied to the IHS as part of the operating system copying process.
9. The IHS of claim 7, wherein the operating system is provided using an operating system copying process, and wherein the operating system boot option is copied to the storage system as part of the operating system copying process.
10. The IHS of claim 7, wherein the operating system is provided using an operating system installation process, and wherein the operating system boot option is created on the IHS as part of the operating system installation process.
10. The IHS of claim 7, wherein the operating system is provided using an operating system installation process, and wherein the operating system boot option is created on the storage system as part of the operating system installation process.

11. The IHS of claim 7, wherein the device placeholder boot option is created before a virtual disk has been provided in the storage system.
12. The IHS of claim 7, wherein the device placeholder boot option is created before a boot loader file has been provided on the IHS.
12. The IHS of claim 7, wherein the device placeholder boot option is created before a boot loader file has been provided on the storage system.
13. The IHS of claim 7, wherein the device placeholder boot option is created before a storage system in the IHS is coupled to a storage controller in the IHS.
13. The IHS of claim 7, wherein the device placeholder boot option is created before the storage system is coupled to the storage controller.
14. A method for providing a boot option, comprising: creating, by a computing device prior to provisioning an operating system on the computing device, a device placeholder boot option that includes a device path terminating at a computing subsystem in the computing device; moving, by the computing device prior to provisioning the operating system on the computing device during a first boot, the device placeholder boot option to a desired location within a boot sequence for the computing device; providing, by the computing device during a second boot that is subsequent to the first boot, the operating system on the computing device; and replacing, by the computing device at the desired location within the boot sequence, the device placeholder boot option with an operating system boot option that was provided on the computing device in response to the provisioning of the operating system on the computing device. 


14. A method for providing a boot option, comprising: creating, by a computing device and prior to installation of an operating system on the computing device, a device placeholder boot option that includes a device path terminating at a storage controller in the computing device; moving, by the computing device during a first boot and based on first boot instructions and prior to installation of the operating system on the computing device, the device placeholder boot option to a desired location within a boot sequence for the computing device; providing, by the computing device during a second boot that is subsequent to the first boot and based on second boot instructions, the operating system on the computing device; and replacing, by the computing device at the desired location within the boot sequence, the device placeholder boot option with an operating system boot option that was provided on the computing device in response to the provisioning of the operating system on the computing device.
15. The method of claim 14, further comprising: determining, by the computing device, that the device placeholder boot option is enabled for the computing device, wherein the device placeholder boot option is created in 


16. The method of claim 14, wherein the operating system is provided using an operating system copying process, and wherein the operating system boot option is copied to the computing device as part of the operating system copying process.
17. The method of claim 14, wherein the operating system is provided using an operating system installation process, and wherein the operating system boot option is created on the computing device as part of the operating system installation process.
17. The method of claim 14, wherein the operating system is provided using an operating system installation process, and wherein the operating system boot option is created on the computing device as part of the operating system installation process.
18. The method of claim 14, wherein the device placeholder boot option is created before a virtual disk has been provided on the computing device.
18. The method of claim 14, wherein the device placeholder boot option is created before a virtual disk has been provided in a storage subsystem that is coupled to the storage controller.
19. The method of claim 14, wherein the device placeholder boot option is created before a boot loader file has been provided on the computing device.
19. The method of claim 14, wherein the device placeholder boot option is created before a boot loader file has been provided on the computing device.
20. The method of claim 14, wherein the device placeholder boot option is created before a storage system in the computing device has been coupled to a storage controller in the computing device.
20. The method of claim 14, wherein the device placeholder boot option is created before a storage system has been coupled to the storage controller.



Allowable Subject Matter
Claims 1-20 would be allowed if the double patenting rejection indicated above is resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Nishikata (PGPUB 2019/0281012) teaches a boot option system, comprising:  
provide, during a second boot of the server device that is subsequent to the first boot the operating system on the server device; 
move, the device boot option to a desired location within a boot sequence for the server device and
replace, at the desired location within the boot sequence for the server device, an operating system boot option that was provided on the server device in response to the provisioning of the operating system on the server device. 

	Mohrmann et al. (PGPUB 2009/0113195) teaches wherein the server device is configured to: create a device placeholder boot option that includes a device path terminating at a server subsystem in the server device; move the device placeholder boot option to a desired location within a boot sequence for the server device; replace the device placeholder boot option with an operating system boot option.
	Neither Nishikata nor Mohrmann et al. teach the complete limitations of a plurality of server devices, wherein each of the plurality of server devices is configured to: create, prior to provisioning an operating system on that server device, a device placeholder boot option; move, prior to provision the operating system on that server device and during a first boot of that server device, the device placeholder boot option. The prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.

Claims 7 and 14 are similar in scope to claim 1 and thus also have allowable subject matter.
Claims 2-6, 8-13, and 15-20 are dependent on respective claims 1, 7, and 14 and would also be allowed if the independent claims are allowed.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Kirvan et al. (PGPUB 2017/0147361) teaches using servers without preinstalled OS, provisioning servers with bootloaders and OS, and configuring non-volatile memory prior to provisioning an OS, but does not describe the use of placeholder boot options or creating the placeholders before provisioning the OS.
Motta (USPAT 6,980,239) states that boot options may be reserved for future configuration upgrades, but does not describe that it is performed prior to provisioning of an OS.
Amano et al. (PGPUB 2013/0117427) teaches a boot order management table for new server but does not describe establishing the boot order or use of a placeholder prior to installation of an OS. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186